Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 8-9 are rejected under 35 U.S.C. 102(1) as being anticipated by Kang (CN 204602393).

    PNG
    media_image1.png
    489
    836
    media_image1.png
    Greyscale


5a cylindrical core rod (magnetic rod assembly 3, Fig.2) made of non-magnetic materials and including a first longitudinal axis (Fig.4), an axial extending hollow (central hole 33, Fig.4) interior having a first part (left shaft 32, Fig.4), a second part (magnetic rod 31, Fig.4) and a third part (Right shaft 32, Fig.4), the second part adapted to be a magnetic section by being filled therewith a set of magnets (magnetic steel 37, Fig.4), the first part and the third part respectively adapted to be a first non- magnetic section and a second non-magnetic section (Implicitly disclosed, it must be non-magnetic sections otherwise the collected particles could not fall into the funnels), the cylindrical core rod being 10mounted on the housing in a way that the first and second non-magnetic sections correspond respectively to the first and second discharging areas and the magnetic section corresponds to the feeding area (Annotated Fig.2, and Fig.7 for discharge/funnel location 13); and 
a sleeve tube (sleeve assembly 2, Fig.2) made of non-magnetic materials (Not explicitly disclosed which type of steel is used, however it must be non-magnetic otherwise collected particles would remain attached to the sleeves) and including a first portion (left part of steel pipe 21, Fig.6), a second portion (Right part of steel pipe 21, Fig.6), a longitudinal length shorter than the longitudinal length of the cylindrical 15core rod (L1>L2, Annotated Fig.2) and an axial hole with an inner diameter larger than the outer diameter of the cylindrical core rod (Implicitly disclosed, so the pipe can slide relative to the magnetic rod assembly, Fig.2), the sleeve tube 


    PNG
    media_image2.png
    132
    737
    media_image2.png
    Greyscale

Regarding claim-2, Kang discloses a first 11non-magnetic inner tube and a second non-magnetic inner tube, wherein the first non- magnetic inner tube is disposed within the first part and abuts against a first side of the set of magnets, and the second non-magnetic inner tube is disposed within the third part and abuts against a second side of the set of magnets (Annotated Fig.4).

    PNG
    media_image3.png
    489
    836
    media_image3.png
    Greyscale

Regarding claim-3, Kang discloses wherein the housing includes a front wall, a rear wall, a first side wall, a second side wall, a first inner plate and a second inner plate, the front and rear walls combine with the first and second side walls to define a generally elongate receiving space within the housing, the first inner 10plate and the second inner plate are respectively disposed between the first side wall and the second side wall to divide the space into the first discharging area (left funnel 13, Fig.7), the second discharging area (Right funnel 13, Fig.7) and the feeding area (Feed Port 14, Fig.7), the cylindrical core rod is adapted to pass through the first inner plate and the second inner plate and secures respectively each of ends thereof on the front and rear walls, and the sleeve tube is also adapted to pass through the 15first inner plate and the second inner plate in a way that it is moveable to and fro between the first and second positions (Annotated Fig.2 in combination with Fig.6-7).

Regarding claim-4, Kang discloses a plurality of the cylindrical core rods and a plurality of the sleeve tubes, wherein the 20cylindrical core rods (magnetic rod assembly 3) and the sleeve tubes (sleeve assembly 2) are divided into a plurality of groups, each of the groups is arranged in 

    PNG
    media_image4.png
    437
    615
    media_image4.png
    Greyscale

Regarding claim-5, Kang discloses wherein the first inner plate has at least a first bore and the second inner plate has at least a second bore, the first and second bores are coaxial and have the same diameter, the cylindrical core rod passes 5through the first and second bores to secure respectively each of ends thereof on the front and rear walls of the housing (Annotated Fig.7 in combination with Fig.2, 6).

    PNG
    media_image1.png
    489
    836
    media_image1.png
    Greyscale

Regarding claim-8, Kang discloses wherein the sleeve tube (sleeve assembly 2) includes a convex ring (centrally arranged ring 22, Fig.6) disposed between the first portion (Defined at Magnetic Section) and the second portion (Defined at First Non-Magnetic Section) and has a first outer diameter smaller than the diameter of the first and second bores (Annotated Fig.7 in combination with Annotated Fig.2, and 6).

Regarding claim-9, Kang discloses wherein the sleeve tube (sleeve assembly 2) includes a plurality of flanges (annular steel ring 22, Fig.6) for dividing the surface of the sleeve member into a plurality of receiving regions, and each of the flanges has a second outer diameter smaller than the first outer diameter of the convex ring (Fig.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (CN 204602393) in view of Yuda (US 5351603)


    PNG
    media_image3.png
    489
    836
    media_image3.png
    Greyscale

Regarding claim-6, Kang does not teach a first driving plate, a second driving plate and a linear actuator, wherein the first driving plate 10is fixedly connected to a first end of the sleeve tube and disposed in the first discharging area; the second driving plate is fixedly connected to a second end of the sleeve tube and disposed in the second discharging area, each of the driving plates is configured to be moveable along the cylindrical core rod, and the linear actuator is connected with one of the driving plates for actuating the sleeve tube to move back and forth between the first 15position and the second position. However, Kang discloses a first discharge area and second discharge (funnels 13, Annotated fig.2 in combination with Fig.7), cylindrical core rods (magnetic rod assembly 3) and sleeve tube (sleeve assembly 2) as well as linear actuator (Air pressure enter the left shaft rod 32, Fig.4 in combination with Fig.2).

    PNG
    media_image5.png
    486
    526
    media_image5.png
    Greyscale

Yuda discloses a driving plate (Annotated Fig.1) and a linear actuator (piston 18), wherein the driving plate 10is fixedly connected to a first end of the sleeve tube (guide rods 11, 12, and piston rod 13).
The combination of Kang and Yuda teaches a driving plate as disclosed in claim-6 and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains by additionally providing driving plates to the sleeves of Kang to facilitate driving items to the first and second discharge areas. 

Regarding claim-10, Kang discloses a control means (PLC control system 16) coupled with the linear actuator (left shaft rod 32) to control the action thereof (PLC controls the air flow in left shaft rod 32, which moves the sleeve assembly 2) (Pg.4 first two paragraphs).  
.

Regarding claim-12, Kang discloses wherein the linear actuator 15is a pneumatic linear actuator (Air pressure enter the left shaft rod 32, Fig.4 in combination with Fig.2) (Pg.4 first paragraph).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5188239, US 8132674, US 5066390, US 6250475, US 5188239 and US 10300497 also teaches about tramp metal separation, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651